

117 HR 212 IH: COVID Preparedness, Response, and Effective Planning for Advanced Requirements by the Executive Branch Act of 2021
U.S. House of Representatives
2021-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 212IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2021Mr. Schneider (for himself and Mr. Katko) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require Federal agencies to submit plans for responding to the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the COVID Preparedness, Response, and Effective Planning for Advanced Requirements by the Executive Branch Act of 2021 or the COVID PREPARE Act of 2021.2.COVID–19 response plan(a)In generalNot later than 30 days after the date of the enactment of this Act, the head of each agency shall submit to Congress an initial report detailing an action plan, informed by research and best practices learned from the onset of COVID–19, previous pandemics, and health emergencies, for addressing the needs and mitigating and eliminating the risks and challenges associated with the COVID–19 pandemic and the deployment of COVID–19 vaccines, that includes—(1)agency priorities for preparing for and responding to the COVID–19 pandemic, including continuity of operations and fulfilling the mission of the agency and agency priorities related to the deployment of COVID–19 vaccines;(2)measurable goals specific to priorities and a time line for addressing each priority;(3)anticipated challenges to addressing priorities and how the agency will address such challenges;(4)how the agency will consult with Congress, the public, State and municipal governments, and relevant stakeholders while working remotely; (5)how the agency plans to issue relevant guidance to entities under the jurisdiction of the agency; and(6)any resources the agency needs from Congress.(b)Subsequent reportsNot later than 60 days after the date of the enactment of this Act, and quarterly thereafter until the President ends the declared emergency, the head of each agency shall submit to Congress a report that provides an update of the details submitted in the plan under subsection (a), including—(1)the status of each priority;(2)an explanation for any goal that has not been met within the specified time frame; and(3)any changes or updates to the plan.(c)DefinitionsIn this section:(1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.(2)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian Tribe.3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.